Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6

AMENDMENT AGREEMENT dated as of August 31, 2012, among PECO ENERGY COMPANY, a
Pennsylvania corporation (the “Seller”), VICTORY RECEIVABLES CORPORATION, a
Delaware corporation (“Victory”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH as agent (the “Agent”).

Preliminary Statements. (1) The Seller, Victory and the Agent are parties to a
Trade Receivables Purchase and Sale Agreement dated as of December 20, 1988, as
amended and restated as of November 14, 1995, as of January 1, 1999, as of
November 14, 2000, as of November 14, 2005, and as further amended and restated
as of September 19, 2008, and as amended as of September 17, 2009, as of
September 7, 2010, as of September 2, 2011, as of April 30, 2012 and as of
May 31, 2012 (the “Agreement”; capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement) relating to certain
Eligible Assets sold by the Seller and acquired by Victory; and

(2) The Seller, the Investor, the Owners and the Agent, as agent for the
Investor and the Owners, desire to amend the Agreement;

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Amendment to Agreement. (a) Section 1.01 of the Agreement is amended
as follows:

1. The definition of “Facility Termination Date” is amended by deleting the date
“August 31, 2012” in clause (a) thereof and replacing it with the date
“August 30, 2013”.

2. A new definition of “NGS” is added in its proper alphabetical order and reads
in its entirety as follows:

“NGS” means natural gas suppliers licensed by the Pennsylvania Public Utility
Commission pursuant to the Competition Act to provide competitive natural gas
services.

3. A new definition of “Other Energy Supplier” is added in its proper
alphabetical order and reads in its entirety as follows:

“Other Energy Supplier” means an EGS or an NGS, as the context requires.

4. A new definition of “POR Receivable” is added in its proper alphabetical
order and reads in its entirety as follows:

“‘POR Receivable’ means an account receivable identified and referred to on
(a) First Revised pages 91-93 and Second Revised page 94 of Supplement No. 7 of
Tariff Electric Pa. PUC No. 1S and (b) First Revised pages 33-35 of Supplement
No. 4 to Tariff Gas Pa. PUC No. 1S which has been purchased by the Seller from
an Other Energy Supplier in accordance with such Tariffs.”



--------------------------------------------------------------------------------

5. The definition of “Tariff” is amended and restated in its entirety to read as
follows:

“‘Tariff’ means each of the tariffs (as in effect from time to time) and each
other arrangement authorized by law or regulation pursuant to which the Seller
or an Other Energy Supplier shall provide and bill transmission and distribution
services as well as electricity or gas or generation or other services to
certain Obligors from time to time in the ordinary course of business of the
Seller or such Other Energy Supplier and pursuant to which such Obligors shall
be obligated to pay for such transmission and distribution services, electricity
or gas and Competitive Transition Charges from time to time (but not Intangible
Transition Charges), in the form delivered to the Agent as attached to the
certificate referred to in Section 3.01(a) and as delivered to the Agent from
time to time pursuant to Section 5.01(j).”

6. The definition of “Tariff Receivable” is amended and restated in its entirety
to read as follows:

“‘Tariff Receivable’ means the indebtedness of any Obligor under a Tariff
arising from a sale of gas or electricity, or for gas transportation services
rendered, or for the provision of transmission or distribution services, in each
case by the Seller or an Other Energy Supplier to such Obligor, and includes the
right to payment of any interest or finance charges and other obligations of any
Obligor for Competitive Transition Charges with respect thereto, for CAP Rate
Program Receivables and for POR Receivables, but shall not include Intangible
Transition Charges or Receivables billed by the Seller on behalf of an Other
Energy Supplier.”

(b) Section 7.01(h) of the Agreement is amended and restated in its entirety to
read as follows:

“(h) The Eligible Asset percentage shall equal or exceed 100% for a period of
5 consecutive days and, anything in this Agreement to the contrary
notwithstanding, the amount of Capital necessary to reduce the Capital of all
Eligible Assets so that the resulting Eligible Asset percentage is below 100% is
not paid by the Seller to the Agent at the Agent’s Account in immediately
available funds within two Business Days from the delivery of the Investor
Report which shows such percentage to equal or exceed 100%.”

SECTION 2. Conditions Precedent. The terms and provisions of this Amendment
Agreement shall become effective upon the execution and delivery of
five (5) counterparts of this (i) Amendment Agreement, together with a
certificate of an officer of the Seller to which there shall be attached the
Tariffs referred to in the definition of POR Receivables, as required by
Section 5.01(j) of the Agreement, and (ii) a new Fee Letter, by the parties
hereto and thereto, each in form and substance satisfactory to the Agent.

SECTION 3. Confirmation of Agreement. Except as herein expressly amended, the
Agreement is ratified and confirmed in all respects and shall remain in full
force and effect in accordance with its terms. Each reference in the Agreement
to “this Agreement” shall mean the Agreement as amended by this Amendment
Agreement, and as hereinafter amended or restated.

 

2



--------------------------------------------------------------------------------

SECTION 4. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE OWNERS IN THE
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

SECTION 5. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment Agreement.

SECTION 6. Seller’s Representations and Warranties. The Seller represents and
warrants that this Amendment Agreement has been duly authorized, executed and
delivered by the Seller pursuant to its corporate powers and constitutes the
legal, valid and binding obligation of the Seller. The Seller also makes each of
the representations and warranties contained in Section 4.01 of the Agreement
after giving effect to this Amendment Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

PECO ENERGY COMPANY By:   /s/ Phillip S. Barnett   Name: Phillip S. Barnett  
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

VICTORY RECEIVABLES CORPORATION By:   /s/ David DeAngelis   Name: David
DeAngelis   Title: Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent By:   /s/ Eric
Williams   Name: Eric Williams   Title: Director

 

4